EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph C. Drish, Reg. No. 66,198 on 2/14/2022.

The application has been amended as follows: 

In line 1 of claim 33, “according to claim 32” has been corrected to -- according to claim 29 --.  

Claim 35 has been amended as follows:
35. (Currently amended) A non-transitory computer medium comprising instructions for causing a portable apparatus to perform at least the following: 
maintain in a memory configuration information comprising at least information on a target operational time of the apparatus and information on one or more periodic actions scheduled to be performed periodically by the apparatus; 
perform the one or more periodic actions according to the configuration information;

determine an estimated remaining operational time for a current charge of a battery powering the apparatus based on the measured power consumption; 
reduce the target operational time according to passing of time; compare the estimated remaining operational time to the target operational time;
in response to the estimated remaining operational time being shorter than the target operational time, lengthen one or more periods of one or more respective periodic actions defined in the configuration information to reduce battery consumption;
wherein the one or more periodic actions comprise 
wherein the one or more periodic measurements comprise one or more periodic measurements using one or more sensors of at least one [[of]] location
wherein the one or more periodic measurements of location comprise measurements of location of the portable apparatus within a pre-defined geo-fence based on one or more of Global Positioning System, WiFi, Bluetooth and Bluetooth Low Energy and the one or more measurements of the at least one physiological signal 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art of record does not disclose or render obvious the limitations of “maintain, in the memory of the portable apparatus, information on a plurality of typical power consumption values, each corresponding to a different operational time, wherein the estimated remaining operational time for the current charge of the battery is determined by performing, by the portable apparatus, the following: compare averaged measured power consumption value to the plurality of typical power consumption values maintained in the memory; and select an operational time corresponding to a typical power consumption value of the plurality of typical power consumption values closest to the averaged measured power consumption value or to the smallest typical power consumption value of the plurality of typical power consumption values that is larger than the averaged measured power consumption value” in combination with all other claim limitations.  Therefore, claim 16 is allowable over the prior art of record.  
Regarding claim 29, the prior art of record does not disclose or render obvious the limitations of “in response to receiving the configuration information from a remote server via a communications network, storing, by the portable apparatus, the configuration information to a memory; wherein the information on the one or more periodic actions comprises one or more time windows, each time window defining a lower limit and an upper limit for a period of a periodic action of the one or more periodic actions, the lengthening of the one or more periods being limited by the one or more time windows” in combination with all other claim limitations.  Therefore, claim 29 is allowable over the prior art of record.  
35, the prior art of record does not disclose or render obvious the limitations of “wherein the one or more periodic actions comprise one or more of the following: one or more periodic measurements of one or more different types, one or more periodic transmissions of measurement information to the remote server and one or more periodic transmissions of secondary information to the remote server; wherein the one or more periodic measurements comprise one or more periodic measurements using one or more sensors of at least one of location, orientation, acceleration and at least one physiological signal of a user of the portable apparatus; wherein the one or more periodic measurements of location comprise measurements of location of the portable apparatus within a pre-defined geo-fence based on one or more of Global Positioning System, WiFi, Bluetooth and Bluetooth Low Energy and the one or more measurements of the physiological signals of the user of the portable apparatus comprise one or more of a measurement of heart rate, a measurement of pulse and a measurement of posture” in combination with all other claim limitations.  Therefore, claim 35 is allowable over the prior art of record.  
Claims 17-22, 24-28, 31, 33, and 34 depend from one of the above claims and are thus similarly allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 14, 2022